1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JUAN MONTENEGRO,                                 )   Case No.: 1:17-cv-00422-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                            FOR RECONSIDERATION
                                                      )
14                                                    )   [ECF No. 14]
     DR. SCHRFFENBERG, et.al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          On September 27, 2017, the instant action filed pursuant to 28 U.S.C. § 1983, was dismissed

18   for failure to comply with a court order and for failure to state a cognizable claim for relief, and

19   judgment was entered. (ECF Nos. 12, 13.)

20          On September 27, 2019, Plaintiff filed a motion “to be heard for failure to comply with a court

21   order.” The Court construes Plaintiff’s motion as a Rule 60 motion for relief.

22          Federal Rule of Civil Procedure 60(b) governs relief from orders of the district court. The

23   Rule permits a district court to relieve a party from a final order or judgment on grounds of: “(1)

24   mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence. . .; (3) fraud . . .

25   by an opposing party, . . .; (4) the judgment is void; (5) the judgment has been satisfied…; or (6) any

26   other reason that justifies relief.” Fed. R. Civ. P. 60(b). The motion for reconsideration must be made
27   within a reasonable time. Id. Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent

28   manifest injustice and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v.

                                                          1
1    Castro, 531 F.3d 737, 749 (9th Cir. 2008). The moving party “must demonstrate both injury and

2    circumstances beyond his control . . . .” Id.

3           Plaintiff’s motion is untimely as it was filed two years after the judgment was entered. If

4    Plaintiff believed he had a valid basis to seek reconsideration, he could and should have filed a motion

5    in a timely manner, and Plaintiff has failed to set forth any valid basis for failing to do so. In addition,

6    Plaintiff’s generalized contention that there was interference with his mail is not of a strong

7    convincing nature to reverse the Court’s September 27, 2017 order. Kern–Tulare Water Dist. v. City

8    of Bakersfield, 634 F. Supp. 656, 665 (E.D. Cal. 1986). Plaintiff provides no explanation about what

9    leads him to believe that his mail was purposely destroyed, and he provides no explanation of any

10   efforts that he made to litigate this case from June 2017 to September 2019. Thus, Plaintiff has not

11   met his burden of demonstrating that relief under any provision of Rule 60(b) is appropriate.

12          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration is denied.

13
14   IT IS SO ORDERED.

15   Dated: November 6, 2019
                                                     SENIOR DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
